DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
Acknowledgment is made of Amendment filed June 2, 2022.  Claims 1-5 are canceled.  Claims 6-13 are pending.

Allowable Subject Matter
The indicated allowability of claims 6-13 is withdrawn in view of the newly discovered reference to Hager (US 2017/0138556; cited by Applicant on IDS).  Rejections based on the newly cited reference follow.  Examiner regrets any inconvenience this may have caused Applicant.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hager et al (US 2017/0138556).
Regarding claim 6, Hager discloses an irradiation device comprising: a light source 4; a first reflector (first portion of reflector body 12 that includes a first phosphor; for example phosphor 13a; see Fig. 2) that is disposed at a predetermined reflection position and reflects light emitted from the light source; a second reflector (second portion of reflector body 12 that includes a second phosphor; for example phosphor 13b; see Fig. 2) that is disposed at the reflection position and reflects the light emitted from the light source 4; and a moving portion 10 that moves the first reflector and the second reflector and is capable of switching between a first state in which one of the first reflector and the second reflector is disposed at the reflection position and the other is disposed at a non-reflection position different from the reflection position and a second state in which the one reflector is disposed at the non-reflection position and the other reflector is disposed at the reflection position, wherein the first reflector includes a first phosphor layer (for example, first phosphor layer 13a; see Fig. 2 and para [0080]; see also paras [0065]-[0071] for additional description of different colored patterns produced by each phosphor region) containing a first phosphor excited by the light emitted from the light source, and the second reflector includes a second phosphor layer (for example, second phosphor layer 13b; see Fig. 2 and para [0080]; see also paras [0065]-[0071] for additional description of different colored patterns produced by each phosphor region) containing a second phosphor which is excited by the light emitted from the light source and has an emission peak wavelength of excitation light different from an emission peak wavelength of excitation light of the first phosphor (see at least Figures 1-4 and paragraphs [0052]-[0097]).
Regarding claim 7, Hager discloses an irradiation device comprising: a light source 4; a first reflector (first portion of reflector body 12 that includes a first phosphor; for example phosphor 13a; see Fig. 2) that is disposed at a predetermined reflection position and reflects light emitted from the light source; a second reflector (second portion of reflector body 12 that is free of phosphor regions; see generally Figs. 1-2 and specifically para [0081] which teaches: “Regions that are free of phosphor can also be present between the phosphor surfaces”) that is disposed at the reflection position and reflects the light emitted from the light source 4; and a moving portion 10 that moves the first reflector and the second reflector and is capable of switching between a first state in which one of the first reflector and the second reflector is disposed at the reflection position and the other is disposed at a non-reflection position different from the reflection position and a second state in which the one reflector is disposed at the non-reflection position and the other reflector is disposed at the reflection position, wherein only one of the first reflector and the second reflector includes a phosphor layer 13a containing a phosphor excited by the light emitted from the light source (see at least Figures 1-4 and paragraphs [0052]-[0097]).
Regarding claim 8, Hager discloses an irradiation device comprising: a light source 4; a first reflector (first portion of reflector body 12 that includes a first phosphor; for example phosphor 13a; see Fig. 2) that is disposed at a predetermined reflection position and reflects light emitted from the light source; a second reflector (second portion of reflector body 12 that is free of phosphor regions; see generally Figs. 1-2 and specifically para [0081] which teaches: “Regions that are free of phosphor can also be present between the phosphor surfaces”) that is disposed at the reflection position and reflects the light emitted from the light source 4; and a moving portion 10 that moves the first reflector and the second reflector and is capable of switching between a first state in which one of the first reflector and the second reflector is disposed at the reflection position and the other is disposed at a non-reflection position different from the reflection position and a second state in which the one reflector is disposed at the non-reflection position and the other reflector is disposed at the reflection position, wherein only one of the first reflector and the second reflector includes a phosphor layer containing a phosphor excited by the light emitted from the light source 4, one of the first reflector and the second reflector includes the phosphor layer 13a containing a phosphor excited by the light emitted from the light source to thereby reflect the light emitted from the light source by shifting a wavelength of the light to a wavelength of the light to a wavelength on a wavelength side of a light emission color of the phosphor, and the other of the first reflector and the second reflector reflects the light emitted from the light source without shifting a wavelength of the light (see at least Figures 1-4 and paragraphs [0052]-[0097]).
Regarding claim 9, the phosphor 13a in Hager shifts the wavelength of the light emitted from the light source 4 to a wavelength longer than the wavelength of the light (blue to yellow; see at least para [0080]).
Regarding claim 10, the irradiation device in Hager is used as a headlamp of a vehicle, in the first state, one, which has the phosphor layer, the first reflector and the second reflector is disposed at the non-reflection position, in the second state, one, which has the phosphor layer, the first reflector and the second reflector is disposed at the reflection position, the first state is used during normal time when no fog occurs in a traveling space, and the second state is used during abnormal time when fog occurs in a traveling space (see at least paras [0044] and [0069]-[0074] for description of different beam patterns for each driving condition).
Regarding claim 11, the first reflector in Hager includes a first reflection portion that reflects the light emitted from the light source 4; the second reflector includes a second reflection portion that reflects the light emitted from the light source 4, and the first reflection portion and the second reflection portion are each configured of different parts of a reflecting body 12 that reflects the light emitted from the light source 4 (see at least Figures 1-2 and paras [0052]-[0081]).
Regarding claim 12, the first reflector and the second reflector in Hager are disposed side by side by having reflecting surfaces formed on the same surface of the reflecting body 12, and the moving portion 10 switches between the first state and the second state by causing the reflecting body 112 to reciprocate along a liner direction in which the first reflector and the second reflector are aligned (see at least Figures 1-2 and paras [0052]-[0081]).
Regarding claim 13, the first reflector and the second reflector in Hager are disposed side by side by having reflecting surfaces formed on the same surface of the reflecting body, and the moving portion 10 switches between the first state and the second state by rotating the reflecting body to reciprocate along a circumferential direction in which the first reflector and the second reflector are aligned (see embodiment of Figure 4 and paras [0034]-[0036], [0089] and [0101] which teach that the carriers can be rotated as well as linearly displaced).

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082. The examiner can normally be reached Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P GRAMLING/           Primary Examiner, Art Unit 2875